Case 1:17-cV-02530-CI\/|A-KLI\/| Document 86 Filed 10/15/18 USDC Co|orado Page 1 of 8

{`!LE…J
U..S DiSlT;RlCT'C COURT
Dl$`fiil lCTO r'CO ORADO

UNITED sTATES DISTRICT CoURT mg gm 15 m ;9: 01,

I TRI T OF COLORADO
D S C JEFFRE`( P. CULW€LL
' CLERK'(
Civil Action No. 1:17-cv-02530-CMA-KLM BY DEP_ CL;K

 

KAABOOWORKS SERVICES, LLC
Plaintiff ‘

BRIAN PILSL
Defendant

 

DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION z
FOR PRELIMINARY INJUNCTION

 

D.efendant, BRIAN PILSL, hereby opposes the Plaintiff’s Motion for preliminary
injunction and respectfully asks this honorable Court to deny this Motion. Defendant states in
support as follows:

Kaaboo claims in this Motion that this lawsuit was initiated after discovering that I had
retained its trade secrets and confidential information and was believed to be misappropriating
them. Kaaboo initiated this lawsuit because l wouldn’t capitulate and sign unfavorable non-
compete documents. Additionally, over the course of a full year since I was terminated and this
lawsuit was initiated, not one single piece of evidence has been produced to substantiate their
claims. Kaaboo continues to proffer loads of unsubstantiated claims for which their “reasonable”
conclusions are to be taken as fact rather than the obvious conjecture that they are.

Kaaboo claims in this Motion that because I may be providing competitive sales
consulting services to other music festivals and that I may be performing the same duties l
performed for kaaboo, “all while still in possession of kaaboo ’s trade secrets and confidential

information, ” is somehow solid grounds to grant the extraordinary relief of an injunction. There

Case 1:17-cV-02530-CI\/|A-K|_`I\/| Document 86 Filed 10/15/18 USDC Co|orado Page 2 of 8

is nothing sinister about working for a competitor and, contrary to Kaaboo’s baseless claims, l do
not have any purported rKaaboo trade secrets or confidential information in my possession or
control.
Kaaboo claims in this Motion that I acknowledged in Dkt. No. 54, Exh. l il 54 that I have
in my possession confidential documents and information that l obtained through my v 1
employment with Kaaboo. l have reviewed the entire Dkt. No. 54 and in no place in that
document do I acknowledge that I have in my possession confidential documents and
information (other than what is in my head and cannot therefore be destroyed or returned).
Kaaboo claims in this Motion that during my employment with Kaaboo, I used an
external hard drive in addition to my personal laptop and my personal cell phone. In support of
this claim, Kaaboo points to Dkt. No. 74-6 1[1[ 1-2. In Dkt. No. al74-6 1111 1-2, I stated, “The only
devices l used while working for Kaaboo were: a) my personal cell phone device and, b) my
personal laptop.” I most clearly and unequivocally did not say that I used an external hard drive.
Kaaboo claims in this Motion that they asked me to sign a certification acknowledging
that I had returned all Kaaboo property in my possession and that I “refused” to sign the
certification. As they have shown a propensity to do throughout this entire litigation, Kaaboo is
leaving out important contextual background and using the word “refused” for theatric effects
'The exit certification they asked me to sign was presented to me in a sneak attack with a
bundle of onerous non-compete type documents. Saying that I had “refused” to sign the exit
certification would assume that I had a legal obligation to sign it and would also paint the picture
that Kaaboo’s motives were pure. Unfortunately for Kaaboo, both of these assumptions are

blatantly false.

CaSe 1217-CV-02530-C|\/|A-KL|\/| DOCument 86 Filed 10/15/18 USDC CO|OI’adO_ Pag€ 3 Of 8

Kaaboo claims in this Motion that my answers given to counsel’S questions in a
deposition in a separate lawsuit were “equivocal at best”. l reviewed my answers on pages 248-
260 and they are clear, concise and to the point. Most importantly, my answers are consistent and
bolster my version of events.

Over and over again, Kaaboo has claimed that I have legal obligations detailed in their
non-compete agreement, their inventions ownership agreement, their confidentiality agreement
and their employee handbook even though I did not sign the documents. During my employment
Kaaboo had negotiated portions of these documents with other employecs. Bryan Gordon, CEO
of Kaaboo agreed to negotiate these documents with me but after I did everything I was asked to
do, Bryan Gordon never responded as agreed.

As a supervisor, I was asked to have my direct reports sign these documents. Unlike
Bryan Gordon did with me, I did not use fraudulent promises, coercion and extortion to try to
force the desired result. Each employee was free to (a) sign the document, or (b) try to negotiate
it with Bryan Gordon, or (c) not sign it. To somehow extrapolate that I am legally bound by
these documents that others signed seems farcical, especially when examined in the light of the
documented behavior and actions of Bryan Gordon and Kaaboo.

Kaaboo claims in this Motion that they have made multiple unsuccessful attempts to
secure and obtain its purported confidential information “retained” by me. I have been very clear
and consistent that l do not have any such information. lt would stand to reason that the continual
filing of frivolous motions in this litigation to try to get me to produce documents that I do not
possess is a continued waste of this Court’s valuable time and a continual pattern of harassment

Kaaboo claims in this Motion that I filed Affidavits (Dkt. No. 54, Exh l 111 54-56) stating

that I had never been asked to return confidential documents by Kaaboo. l am failing to find this

Case 1:17-cV-02530-CI\/|A-KLI\/| Document 86 Filed 10/15/18 USDC Co|orado Page 4 of`8

in the document. lnconsistencies like this are the only thing that are actually consistent with
Kaaboo. One begins to wonder if Kaaboo or their professional staff of litigants read the
documents in this lawsuit or maybe they just don’t expect that anyone else will.

Kaaboo claims in this Motion that it is alarming that l do not possess the phone il used
while l was employed with Kaaboo, which “may have had key eviden~ce. . .”. My cell phone did
not have evidence of misdeeds. Therefore, l don’t believe it is alarming to upgrade my cell
phone. Most people upgrade their cell phones every couple of years. When you upgrade a cell
phone you turn it in and get a new one. This is a normal thing that normal people do.

Kaaboo claims in this Motion that l have been silent as to any other devices upon which l
stored Kaaboo information such as an external hard drive. Just to refresh our memories so we
can keep track of the inconsistencies . .earlier in the Motion, Kaaboo claimed that Dkt. No. 74-6
M l-Z specifically mentioned an external hard drive. How can l have specified an external hard
drive and have also been silent as to the use of an external hard drive at the same time? The
answer is that l have not been silent as to any other devices. l stated very clearly and
unequivocally that the only devices l used were my personal laptop and personal cell phone. The
statement stands alone and clearly excludes any other type of storage device (other than my
brain).

ln this Motion, Kaaboo points to the Court’s decisions in Engility Corp v. Daniels,
Statera, Inc. v. Henrickson and Xantrex Tech. Inc. v. Advanced Energy Indus. Inc. ln stark
contrast to this case, the Plaintiffs in each of those cases had extensive experience in their
industries (Kaaboo did not), the Defendants had signed documents with restrictive covenants (l
did not sign these types of documents), there was strong physical evidence provided by the

Plaintiffs (Kaaboo has only offered conjecture), the Plaintiffs provided specific details regarding

Case 1:17-cV-02530-CI\/|A-KLI\/| Document 86 Filed 10/15/18 USDC Co|orado Page 5 of 8 l

the trade secrets and confidential information that was converted (Kaaboo has only offered
general categories of information and wants to be allowed to engage in a fishing expedition after
the close of Discovery) and the Defendants conducted deliberate acts of deception prior to
departing their former employers to engage in unfair competition (Kaaboo engaged in deliberate
acts of deception prior to terminating me, not the other way around). l am respectfully
submitting that this litigation does not resemble those cases whatsoever.

ln some sort of supposed gotcha moment, Kaaboo supplies an Affidavit from Bryan
Gordon pointing out that he witnessed me performing work for Hermosa Beach Summer
Concerts. Hermosa Beach Summer Concerts is a free event to the public which does not sell
tickets, does not sell food, does not sell beverages, does not sell merchandise, does not have
comedy, does not have art displays and has only one small stage. By Kaaboo’s own admission,
Kaaboo sponsors the event.

To take it a step further, Bryan Gordon and Kaaboo allow their talent bookers to book the
talent for Hermosa Beach Summer Concerts. Talent bookers are responsible for contracting the
musical acts that will perform at a festival. Talent bookers use a combination of proprietary
formulas, proprietary data, relationships and proprietary contract negotiations in order secure the
best lineup at the least amount of budget possible. The lineup of musical performances is the
single most important element of a successful music festival. lf Bryan Gordon and Kaaboo were
actually concerned about competition from Hermosa Beach Summer Concerts, they would not
sponsor the event, let alone allow their talent bookers to secure the musical acts.

Hermosa Beach Summer Concerts has been a successful event for lO years. This'is long

before Kaaboo came into existence. lt does not pass the sniff test to say that somehow Hermosa

Case 1:17-cV-02530-CI\/|A-KLI\/| Document 86 Filed 10/15/18 USDC Co|orado Page 6 of 8

Beach Summer Concerts has been the beneficiary of some kind of unfair competition with
Kaaboo.

Kaaboo also claims that it is reasonable to assume that l secured the work at Hermosa
Beach Summer Concerts through my connections and contacts l obtained through Kaaboo as if
this is to point to something sinister. Most normal people use networking to get a new job. After
l was fired, l used my network to get a new job. l’m not sure how that is a cause for alarm.

The devious behavior of Bryan Gordon and Kaaboo throughout the entire process, from
my first day of employment through the present day of this litigation, as well as the historical
record of the actual chain of events and the Plaintiff’s continued misrepresentations to this Court
are well documented and can be shown in a clear and demonstrable manner at trial. ln addition,
Kaaboo has not offered a single shred of evidence that l have done anything in violation of
CUTSA or DTSA. Therefore, it is hard to imagine how Kaaboo Would be successful at trial or
be able to demonstrate the threat of irreparable harm.

The fact is that this litigation has never been about Kaaboo trying to protect its
information. Bryan Gordon used his tried-and-true methods of fraudulent promises followed by
coercion to (a) try to extort unfavorable non-compete type agreements from me, (b) to shield his
misrepresentations to the media and investors, and (c) to relieve himself of the obligation to pay
my bonus compensation and ownership equity. When his unlawful efforts were unsuccessful, he
graduated to using the Federal Court system as his personal schoolyard to continue bullying me.

Using skills and expertise l developed long before my employment with Kaab`oo, l built a
successful Business Deyelopment unit from scratch, generating millions of dollars in revenue
and profit for Kaaboo. Kaaboo has suffered no harm. ln fact, Kaaboo continues to profit

substantially from my work product, told the media that the 2018 festival in Del Mar was a

Case 1:17-cV-02530-CI\/|A-KLI\/| Document 86 Filed 10/15/18 USDC Co|orado Page 7 of 8

sellout and has expansion events in Cayman lslands and Dallas debuting in 2019. Any
information that l may have in my head is most definitely stale and poses no real or imagined
threat to Kaaboo.

On the other hand, Kaaboo has inflicted irreparable harm to my financial health and to
my reputation. They continue to drag me through the mud without a single shred of evidence
and now ask this Court to continue the punishment by granting the extraordinary relief of
injunction and an unconstitutional invasion of my personal laptop computer. 'Granting this
extraordinary request to invade my privacy would allow the Plaintiff the ability to engage in a
fishing expedition into my personal and private information with the goal of somehow
concocting new causes of action as well as their hope of trying to learn of ways in which they
can extort, harass and embarrass me.

Kaaboo should not be allowed to continue to waste the money of their investors on
frivolous and vexatious litigations and`should not be allowed to continue to waste the valuable
time and resources of this Court.

For these reasons, l respectfully request that this Court deny the Plaintiff’ s Motion, be
ordered to reimburse me for travel expenses necessary to attend the Pr`eliminary lnjunction
Hearing set for 10/30/2018 in Denver, Colorado and award all such further and other relief that is

just and adequate.

Dated: October 15, 2018

Respectfully Submitted,
Brian Pilsl Defendant, pro se

Case 1:17-cV-02530-CI\/|A-KLI\/| Document 86 Filed 10/15/18 USDC Co|orado Paqe 8 of 8

CERTIFICATE OF SERVICE

l hereby certify that on this 15th day of October, 2018, the foregoing DEFENDANT’S
OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION was filed
with the Clerk of the Court, United'States District Court, District of Colorado and a copy mailed

to the individual listed below:

\ Jon Olafson
Lewis Brisbois
1700 Lincoln Street
Suite 4000
Denver, Colorado 80203

By: 4 &de: M g n

Defendant, pro se

